Opinion issued April 27, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–03–00917–CV




PEGGY MOORE, Appellant

V.

COOPER AQRAWI, INDIVIDUALLY AND FAROUQ AQRAWI D/B/A
MANTATTAN LIMOUSINES OF HOUSTON, L.L.C., Appellees




On Appeal from the 270th District Court
Harris County, Texas
Trial Court Cause No. 2001-58765




MEMORANDUM OPINIONAppellant Peggy Moore has failed to timely file a brief.  See Tex. R. App. P.
38.8(a) (failure of appellant to file brief).  After being notified that this appeal was
subject to dismissal, appellant Peggy Moore filed a brief late and gave no reasonable
explanation for the lateness of the filing of the brief.  See Tex. R. App. P. 42.3(b)
(allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Higley.